JUDGE ROBERTSON
deritered the opinion of the court.
This action was brought by Thomas P. Smith against Robert Cochran for alleged usurpation of the office of commissioner of the Louisville Chancery Court.
The court of common pleas dismissed the petition for supposed want of jurisdiction, on the ground that the appointment of Robert Cochran by the chancellor was a judicial act which until reversed is authoritative and conclusive collaterally.
We, do not concur with the court below. If, as just adjudged, there was no vacancy, the chancellor had no jurisdiction to appoint Robert Cochran. The appointment was therefore Wiro-judicial, and void; and such a legal nullity can not require reversal, or present any obstruction to this action.
Wherefore the judgment of dismissal is reversed, and the case remanded for further proceedings.